Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not narrative and descriptive of the invention.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
a) the reciprocating block fixed on the driving belt (claim 1, line 34), 
b) strip hole (claim 2), 
c) elongated slot (claim 3)
d) first and second through holes (claim 6)
e) first fixed part and movable part (claim 7)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 1 “wherein two spring” should be – wherein two springs--.
Appropriate correction is required.” 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 27-28 recites, “the belt pulley is connected to the driving wheel through a belt in a transmission way;”.  It is not clear what is meant by “a transmission way”.
Claim 1, lines 32-33 recite, “the fixed rod is disposed between the frame and the mounting block to fix the guide pillar;”.  The guide pillar may be fixed on the fixed rod, which is between the frame and mounting block, but it is inaccurate to state that the rod is between the frame and block to fix the guide pillar.  
 Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shaft lever” in claim 2 is used by the claim to mean “shaft,” while the accepted meaning is “a lever for a shaft.” The term is 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “strip hole” in claim 2 is used by the claim to mean “hole,” while the accepted meaning is “unknown.” The term is indefinite because the specification does not clearly redefine the term.  It is not clear what is a strip hole?
Claim 5 recites, “the belt pulley is directly connected to the motor shaft”, where it appears that the belt pulley is directly connected to the drive wheel, which is connected to, but not part of the motor shaft. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (GB517019) in view of Figueredo et al. (U.S. Patent 4,258,763), herein referred to as Figueredo.  In regards to claim 1, Lee discloses a reciprocating saw (fig. 3), .
Lee does not disclose a reciprocating block; a guide pillar; a fixed rod such that the connecting rod (10) comprises a first end hinged to the belt pulley (9b) and a second end hinged to the reciprocating block; the reciprocating block is movable on the guide 
Thereby the modified device of Lee discloses a guide pillar (76 Figueredo) ; a fixed rod (side wall Figueredo) such that the connecting rod (10 / 68 Figueredo) comprises a first end hinged to the belt pulley (9b) and a second end hinged to the reciprocating block (70 Figueredo); the reciprocating block (70 Figueredo)is movable on the guide pillar (76 Figueredo); the fixed rod (side wall Figueredo ) is disposed between the frame (A) and the mounting rack (16) to fix the guide pillar; the reciprocating block (70 Figueredo) is fixed on the driving belt (7; 42/44 Figueredo).  



In regards to claim 5, the modified device of Lee discloses wherein the belt pulley (11a) is directly connected to the motor shaft (in as much as Applicants; fig. 3); and the connecting rod (10 / 68 Figueredo) is disposed between the belt pulley (11a) and the reciprocating block (70 Figueredo).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (GB517019) in view of Figueredo et al. (U.S. Patent 4,258,763), herein referred to as Figueredo and in view of Sullenberger (U.S. Patent 1,769,656)
In regards to claim 2, as best understood, the modified device of Lee discloses a tensioner (5a/5b) disposed on one of the plurality of pulleys, but does not disclose wherein the tensioner comprises a tensioning frame, a shaft lever, and a thumb screw; the tensioning frame is U-shaped; two ends of the tensioning frame are fixed between the one of the plurality of pulleys and the frame via the shaft lever; the frame comprises a strip hole and the shaft lever is disposed in the strip hole; the thumb screw disposed through the tensioning frame, and one end of the thumb screw abuts against the frame.  Attention is further directed to the Sullenberger bandsaw wherein the blade is mounted about several pulleys.  Sullenberger discloses an alternative means of tensioning the pulley by utilizing a small wheel 18 to adjust the position of the shaft of the pulley.  It .  

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (GB517019) in view of Figueredo et al. (U.S. Patent 4,258,763), herein referred to as Figueredo and in view of Bartlett (U.S. Patent 1,544,425).  In regards to claim 4, the modified device of Lee discloses the claimed invention except wherein two spring are disposed around the two guide blocks, respectively; and the two springs are disposed between the two sliding blocks and the frame, respectively, rather Lee discloses a single spring 15.  Attention is further directed to the Bartlett jig saw, wherein Bartlett discloses two springs attached to force the presser foot down instead of just a single spring.  As the difference between Lee and the claimed invention is the duplication of parts, of which is shown by Bartlett, it would have been obvious to one having ordinary . 

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (GB517019) in view of Figueredo et al. (U.S. Patent 4,258,763), herein referred to as Figueredo and in view of Eccardt et al. (U.S. Patent 4,616,541), herein referred to as Eccardt.  In regards to claim 6, the modified device of Lee discloses the claimed invention except wherein the base comprises a clamping part; the clamping part comprises two plates opposite to each other; each plate comprises a first through hole; the frame comprises a second through hole; the first through hole is aligned with the second through hole; a pin is disposed in the first through hole and the second through hole to fix the frame on the base; and the frame is rotatable with respect to the base with the pin as a pivot point.  Attention is further directed to the Eccardt scroll saw that utilizes a trunnion bracket 39 to allow for tilting of the saw blade that slides in arcuate slots 51 and secured with screws 41.  This allows for the positioning of the saw blade into various angular positions relative to the table.  It would have been obvious to one having ordinary skill in the art to have incorporated a blade tilting mechanism such as disclosed by Eccardt on the Lee reciprocating saw to also provide for angular cuts on the workpiece. 

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (GB517019) in view of Figueredo et al. (U.S. Patent 4,258,763), herein referred to as Figueredo and in view of Weselyk (U.S. Patent 6,708,593)
. 

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (GB517019) in view of Figueredo et al. (U.S. Patent 4,258,763), herein referred to as Figueredo and in view of Ward (U.S. Patent 5,924,209)
In regards to claim 8, the modified device of Lee discloses wherein the driving belt (flexible thong 7) comprises a cross section of the driving belt is circular, triangular, or trapezoid but does not disclose the wherein the belt is made of steel or plastic, or a combination thereof.  Attention is directed to the Ward coping saw that is driven by a belt to reciprocate a saw blade.  Ward discloses that the band 52 is preferably a steel . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 printout
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAURA M LEE/           Primary Examiner, Art Unit 3724